Citation Nr: 0106347	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for osteochondritis of the right ankle with a history 
of sprains.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1996.  Her claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claims.

2.  The veteran's right ankle disability, which has been 
characterized as osteochondritis and includes a defect in the 
talus dome, subjectively causes pain and objectively causes 
tenderness on the medial side and no more than moderate 
limitation of motion. 

3.  The veteran's back disability, which has been 
characterized as a chronic lumbar strain, causes no more than 
characteristic pain on motion or slight limitation of motion 
of the lumbar spine. 

4.  The veteran's disability pictures are not so exceptional 
or unusual with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 10 percent for osteochondritis of the 
right ankle with a history of sprains.  38 U.S.C.A. §§ 1155, 
5107 (West 1991), as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5271 (2000).

2.  The evidence does not satisfy the criteria for an initial 
evaluation in excess of 10 percent for chronic lumbar strain.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Code 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and her representative claim that the evaluations 
assigned her right ankle and back disabilities should be 
increased to reflect more accurately the severity of her 
right ankle and back symptomatology.  The Board has afforded 
the veteran two VA examinations of her disabilities, and the 
veteran has not identified any outstanding evidence that 
needs to be obtained in support of her claims.  Therefore, 
the Board believes that the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
these claims.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  Where an award of service connection 
for a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A disability may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential, 
in determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage, and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2000).

I.  Right Ankle

The veteran served on active duty from October 1995 to 
October 1996.  During this time frame, she received right 
ankle treatment on multiple occasions.  In November 1995, she 
fell down the stairs and suffered a mild ankle strain that 
caused a mildly antalgic gait.  In December 1995, the veteran 
injured her right ankle again while running.  She reported 
that she had had pain since the first injury.  The examiner 
again noted an antalgic gait on the right.  In March 1996, 
the veteran reported continuing pain in the right ankle.  The 
examiner objectively confirmed the alleged pain, diagnosed 
chronic right ankle sprain after multiple sprains, and 
recommended strengthening exercises.  In May 1996, the 
veteran twice complained that her right ankle problems had 
not improved.  During these visits, the examiner noted that 
the veteran limped and had pain on palpation and diagnosed 
chronic plantar fasciitis.  The veteran was then referred to 
a podiatrist, who noted tenderness and diagnosed fasciitis.  
In June 1996, the veteran twisted her right ankle, and an 
examiner noted that she had pain on motion.  Thereafter, she 
underwent physical therapy, but by August 1998, her right 
ankle pain had not improved and was noted to be chronic.  In 
September 1998, she again twisted her right ankle.  In 
October 1998, the veteran underwent a CT scan, which showed a 
bony defect over the talar dome.  The veteran was advised 
that this defect could be corrected by arthroscopic surgery.  
During the aforementioned visits, the veteran was not shown 
to have limitation of motion of the right ankle. 

Following her discharge from service, the veteran had her 
right ankle examined by the VA on two occasions, in March 
1997 and August 1998.  In addition, she sought outpatient 
treatment in June 1997.  During these examinations and the 
outpatient visit, the veteran reported right ankle pain and 
stiffness, which necessitated over-the-counter medication.  
An examiner (the same in 1997 and 1998) noted the following 
right ankle findings: good gait and posture; no swelling or 
deformity; healthy skin on the right ankle; satisfactory 
power; palpable ankle pulses; normal conduction study of the 
right ankle; mild tenderness on the medial side of the right 
ankle with complaints of pain near the big toe; dorsiflexion 
to 15 degrees; plantar flexion to 20 or 25 degrees; inversion 
to 15 degrees; and eversion to 5 degrees.  
X-rays showed a loose area near the posterior medial corner 
of the talus with no secondary degenerative arthritic 
changes.  Based on these findings, the examiner diagnosed 
osteochondritis of the talus. 

The veteran's right ankle disability has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5271.  DC 5271 provides that a 10 percent 
evaluation is warranted for moderate limited motion of the 
ankle.  A 20 percent evaluation requires marked limited 
motion of the ankle.  An evaluation in excess of 10 percent 
for a right ankle disability may also be assigned if the 
evidence establishes ankylosis of the ankle or malunion of 
the os calcis or astragalus with marked deformity.  See 38 
C.F.R. § 4.71a, DCs 5270, 5272, 5274.

The evidence noted above reflects that the veteran's right 
ankle disability, which has been characterized as 
osteochondritis and includes a defect in the talus dome, 
subjectively causes pain and objectively causes tenderness on 
the medial side and no more than moderate limitation of 
motion.  Prior to discharge from service, the veteran was 
never shown to have limitation of motion of the right ankle.  
During both VA examinations conducted during the pendency of 
the veteran's appeal, the veteran was shown to have 
approximately 50 percent limitation of ankle plantar flexion, 
and approximately 25 percent limitation of ankle 
dorsiflexion.  See 38 C.F.R. 
§ 4.71, Plate II (2000).  The examiner did not characterize 
this limitation of motion of the ankle as more than moderate.  
The Board thus finds that the veteran's right ankle 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under DC 5271.  Contrary to the 
assertions of the veteran's representative, expressed in a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) dated July 2000, an evaluation in excess of 10 percent 
is not warranted under 38 C.F.R. § 4.40, 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), because, during 
the VA examinations, the examiner did not indicate that the 
pain reported by the veteran on use limited her function to 
an extent greater than was shown during range of motion 
testing and the veteran denied flare-ups.  An evaluation in 
excess of 10 percent is also not warranted under DC 5270, 
5272 or 5274 because the evidence does not establish that the 
veteran's right ankle is ankylosed or that the veteran has a 
malunion of the os calcis or astragalus with a moderate 
deformity. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for osteochondritis 
of the right ankle with a history of sprains.  The veteran's 
claim for that benefit must therefore be denied.

II.  Back

The veteran also received treatment for her back while 
serving on active duty from October 1995 to October 1996.  In 
March 1996, she reported that she had had back pain for two 
months that increased on exertion and load bearing.  The 
examiner indicated that there had been no trauma or 
complaints related to the lower extremity, and that the low 
back pain was minimal.  The veteran sought treatment for back 
pain again in September 1996.  The examiner noted no trauma, 
full range of motion without tenderness, no sharp pains going 
up the back, and no swelling.  During the aforementioned 
visits, the veteran was not shown to have limitation of 
motion of the spine or muscle spasm. 

Following her discharge from service, the veteran had her 
back examined by the VA on two occasions, in March 1997 and 
August 1998.  In addition, she sought outpatient treatment in 
June 1997.  During these examinations and the outpatient 
visit, the veteran reported back pain and stiffness, which 
necessitated over-the-counter medication.  An examiner (the 
same in 1997 and 1998) noted the following back findings: 
good gait and normal posture; no fixed deformity; moderate 
muscle tone without spasm or atrophy; no scoliosis or 
kyphosis; complaints of pain on palpation; forward flexion to 
75 degrees; backward extension to 20 or 30 degrees; right and 
left lateral flexion to 30 degrees; right and left lateral 
rotation to 20 or 25 degrees; pain on motion (1998); no 
neurological deficiency of the lower extremities; straight 
leg raising to 75 or 90 degrees without complaints; and a 
negative Lasegue test.  X-rays showed normal bony alignment 
and disc spaces.  Based on these findings, the examiner 
diagnosed chronic lumbar strain (1997) and normal lumbosacral 
spine (1998). 

The veteran's back disability has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5295.  DC 5295 provides that a 10 percent 
evaluation is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation 
requires lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  An evaluation in excess of 10 percent for 
a back disability may also be assigned if the evidence 
establishes moderate limitation of the lumbar spine, 
ankylosis of the lumbar spine, residuals of a fractured 
vertebra, or intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289, 5292, 5293.  

The evidence noted above reflects that the veteran's back 
disability, which has been characterized as a chronic lumbar 
strain, causes no more than characteristic pain on motion or 
slight limitation of motion of the lumbar spine.  The veteran 
has never been shown to have muscle spasm, on extreme forward 
bending or otherwise, or a loss of lateral spine motion.  
Rather, during both VA examinations conducted during the 
pendency of the veteran's appeal, the veteran was shown to 
have right and left lateral flexion to 30 degrees and right 
and left lateral rotation to at least 20 degrees.  The Board 
thus finds that the veteran's back disability picture more 
nearly approximates the criteria for a 10 percent evaluation 
under DC 5295.  An evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.40, 4.45, as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), because, during the 
VA examinations, the examiner either did not objectively 
confirm pain on use or he did not indicate that pain limited 
the veteran's function to an extent greater than was shown 
during range of motion testing.  Moreover, during these 
examinations, the veteran denied flare-ups.  An evaluation in 
excess of 10 percent is also not warranted under DCs 5285, 
5286, 5289, 5292 because the evidence does not establish that 
the veteran's limitation of motion of the lumbar spine is 
more than slight, or that she has ankylosis of the spine, 
residuals of a fractured vertebra, or intervertebral disc 
syndrome.  Rather, 
x-rays show no abnormalities of the spine.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for chronic lumbar 
strain.  The veteran's claim for that benefit must therefore 
be denied.

III.  Conclusion

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's right ankle and back 
disabilities.  While the veteran has asserted that her 
disabilities interfere with her employability, the evidence 
does not establish that either of these disabilities has 
caused marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  The evidence also 
does not establish that either disability has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
schedular standards so as to warrant assignment of an extra-
schedular evaluation.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for 
osteochondritis of the right ankle with a history of sprains 
is denied.

An initial evaluation in excess of 10 percent for chronic 
lumbar strain is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

